— Determination unanimously confirmed without costs and petition dismissed. Memorandum: From our review of the record, we conclude that respondents’ determination to disallow a portion of petitioner’s steam costs for the Monroe Community Hospital for the years 1976 and 1977 was not arbitrary, capricious or irrational, is supported by substantial evidence and is confirmed (see, Matter of Cortlandt Nursing Care Center v Whalen, 46 NY2d 979, 980-981). (Article 78 Proceeding Transferred by Order of Supreme Court, Monroe County, Curran, J.) Present — Green, J. P., Pine, Balio, Lawton and Davis, JJ.